UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1901


FATMATA KAMARA; MOHAMED KAMARA,

                 Plaintiffs - Appellants,

          v.

NATIONSTAR MORTGAGE, LLC; BANK OF AMERICA, N.A.; WELLS FARGO
BANK, N.A.; HSBC BANK USA, N.A.; COMMONWEALTH TRUSTEES, LLC,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:16-cv-00415-LMB-MSN)


Submitted:   January 31, 2017                Decided:    February 7, 2017


Before DUNCAN    and   WYNN,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fatmata Kamara; Mohamed Kamara, Appellants Pro Se.       Ryan Van
Patten    Dougherty,  MCGUIREWOODS,    LLP,   Norfolk,   Virginia;
Nathaniel    Patrick Lee,   MCGUIREWOODS,   LLP,  Tysons   Corner,
Virginia; Ruhi Fatima Mirza, Sara Nicholson Tussey, ROSENBERG &
ASSOCIATES, LLC, Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Fatmata      Kamara    and     Mohamed    Kamara     appeal      the   district

court’s   order    granting       Defendants’    Fed.     R.   Civ.    P.   12(b)(6)

motions   to   dismiss      their    amended    civil     complaint.        We   have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                           See

Kamara    v.   Nationstar     Mortg.,     LLC,    No.     1:16-cv-00415-LMB-MSN

(E.D.    Va.   July   15,   2016).      We     dispense    with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                         2